          Case 2:17-cv-05601-GJP Document 38 Filed 04/30/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DR. RICHARD E. FISCHBEIN, M.D.,               :
 individually and as the representative of a   :
 class of similarly-situated persons,          :
                                               :
                        Plaintiff,             :
                                               :
                v.                             :       CIVIL ACTION NO. 17-05601
                                               :
 THE OLSON RESEARCH GROUP,                     :
 INC., and John Does 1-12,                     :
                                               :
            Defendants.                        :


                                STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for Plaintiff

Dr. Richard E. Fischbein and Defendant Olson Research Group, Inc., that, pursuant to Fed R. Civ.

P. 41(a)(1)(ii), Plaintiff’s individual claims against Defendant shall be dismissed with prejudice,

with each party bearing its own costs. Plaintiff’s class claims are dismissed without prejudice,

with each party bearing its own costs. This stipulation of dismissal disposes of the entire action.




                                                   1
          Case 2:17-cv-05601-GJP Document 38 Filed 04/30/21 Page 2 of 2




 /s/ Richard Shenkan                          /s/Samantha L. Southall
 Richard Shenkan (Pa. I.D. No. 79800)         Samantha L. Southall (Pa. I.D. No. 80709)
 Shenkan Injury Lawyer LLC                    samantha.southall@bipc.com
 6550 Lakeshore Street                        Buchanan Ingersoll & Rooney PC
 West Bloomfield, MI 48321                    Two Liberty Place
 (248) 562-1320                               50 S. 16th Street
 rshenkan@shenkanlaw.com                      Philadelphia, PA 19102
                                              Tel. (215) 665-8700
 s/_Phillip A. Bock_
 Phillip A. Bock                              Attorneys for Defendant
 Robert M. Hatch
 David M. Oppenheim
 Bock, Hatch, Lewis & Oppenheim, LLC
 134 N. La Salle Street, Suite 1000
 Chicago, Illinois 60602
 Phone: (312) 658-5500
 Fax: (312) 658-5555

 Attorneys for Plaintiff



Dated: April 30, 2021


                                        SO ORDERED:



                                        __________________________
                                                          U.S.D.J.




                                          2
